Citation Nr: 9922224	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  97-00 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
service-connected histoplasmosis of the left lung.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1947 to 
April 1949 and from May 1951 to March 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 rating decision by the Boise, 
Idaho Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the veteran's claim of entitlement to a 
compensable evaluation for his service-connected 
histoplasmosis of the left lung.

As will be described in greater detail below, in January 
1999, this case was remanded by the Board for further 
evidentiary development, which was accomplished.  In April 
1999, the RO issued a Supplemental statement of the Case 
which continued to deny the veteran's claim.  The claims file 
was thereupon returned to the Board.

The Board notes that in September 1998, the RO denied claims 
of entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) and emphysema.  To the Board's 
knowledge, the veteran has not sent a notice of disagreement 
with this decision.  As the veteran has not initiated an 
appeal regarding the denial of these claims, these matters 
are not now before the Board.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.200, 20.201, 20.302 (1998).


FINDING OF FACT

The recent medical evidence of record demonstrates that the 
veteran's histoplasmosis is presently inactive and 
asymptomatic.



CONCLUSION OF LAW

The criteria for a compensable evaluation for histoplasmosis 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.97, Diagnostic Codes 6602, 6834 (1998); 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board concludes that the veteran's claim of 
entitlement to an increased evaluation for histoplasmosis is 
well grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991).  When a 
veteran claims that he has suffered an increase in 
disability, or that the symptoms of his disability are more 
severe than is contemplated by the currently assigned rating, 
that claim is generally considered well grounded.  
Bruce v. West, 11 Vet. App. 405, 409 (1998); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-632 (1992).

Upon the submission of a well-grounded claim, the VA has a 
duty to assist the veteran in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107.  In the instant case, 
there is ample medical and other evidence of record, the 
veteran has been provided a hearing, and in January 1999, 
this case was remanded by the Board so the veteran could be 
afforded both a current VA physical examination and an 
opportunity to provide additional medical evidence.  In 
response to the Board's remand, the RO provided the veteran 
with a thorough VA examination and the veteran indicated that 
there are no additional records that have not been obtained 
and which would be pertinent to his present claim.  Thus, no 
further development is required in order to comply with VA's 
duty to assist as mandated by 38 U.S.C.A. § 5107(a).


Applicable Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1998).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1998).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (1998), which require the evaluation of the complete 
medical history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).

The veteran's histoplasmosis was formerly rated by analogy 
under Diagnostic Code 6899-6602, which pertains to bronchial 
asthma, because prior to October 1996, the rating schedule 
did not provide a specific evaluation for histoplasmosis.  
However, during the pendency of the veteran's appeal, VA 
promulgated new regulations amending the diagnostic codes and 
rating criteria for respiratory disorders, effective October 
7, 1996.  See 61 Fed. Reg. 46,720-46,731 (1996) (codified at 
38 C.F.R. pt. 4).  The modified rating schedule provides new 
criteria for bronchial asthma under Diagnostic Code 6602 and 
separate criteria for assigning disability ratings for 
histoplasmosis of a lung.  See 38 C.F.R. § 4.97, Diagnostic 
Code 6834  

"[W]here the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to [the veteran] . . . will apply unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs (Secretary) to do otherwise and the Secretary did 
so."  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  In 
a November 1996 Statement of the Case, the veteran was 
provided the new regulations for bronchial asthma.  
Additionally, in January 1999, the Board remanded this case 
so the RO could address the veteran's claim under Diagnostic 
Code 6834.  The RO did so in an April 1999 Supplemental 
Statement of the Case.  Accordingly, the Board may now 
similarly consider each of these regulations without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

Under the old criteria of Diagnostic Code 6602, a 10 percent 
rating requires mild disablement with paroxysms of asthmatic-
type breathing (high pitched expiratory wheezing and dyspnea) 
occurring several times a year with no clinical findings 
between attacks.  A 30 percent rating contemplates moderate 
asthma, asthmatic attacks rather frequent (separated by only 
10 to 14 day intervals) with moderate dyspnea on exertion 
between attacks.  38 C.F.R. § 4.97, Diagnostic Code 6602 
(effective prior to October 7, 1996).

The new criteria provides that bronchia asthma will be rated 
as 10 percent disabling when pulmonary function testing 
reveals FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC 
of 71 to 80 percent, or; intermittent inhalation or oral 
bronchodilator therapy; at 30 percent when such testing 
reveals FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC 
of 56 to 70 percent, or; daily inhalation or oral 
bronchodilator therapy, or; inhalation anti-inflammatory 
medication; and at 60 percent when such testing reveals FEV-1 
of 40- to 55- percent predicted, or; FEV-1/FVC of 40 to 55 
percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  38 C.F.R. § 4.97, Diagnostic Code 6602 
(effective October 7, 1996).

Under 38 C.F.R. § 4.97, Diagnostic Code 6834, histoplasmosis 
is rated under the general rating formula for mycotic lung 
disease, which provides that a noncompensable evaluation is 
warranted for healed and inactive mycotic lesions, 
asymptomatic; a 30 percent evaluation is warranted when there 
is chronic pulmonary mycosis with minimal symptoms such as 
occasional minor hemoptysis or productive cough; a 50 percent 
evaluation is warranted when there is chronic pulmonary 
mycosis requiring suppressive therapy with no more than 
minimal symptoms such as occasional minor hemoptysis or 
productive cough; a 100 percent evaluation is for application 
when there is chronic pulmonary mycosis with persistent 
fever, weight loss, night sweats, or massive hemoptysis.  38 
C.F.R. § 4.97, Code 6834 (effective October 7, 1996).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Factual Background

Service medical records reflect that upon discharge from the 
veteran's second period of service, x-rays revealed a round 
shadow on the left lung, 20 mm. in length, considered at the 
time to be a small tuberculoma of unknown etiology.  

A hospital report dated in February 1956 shows that the 
veteran was admitted in January 1956 because of a coin lesion 
to the left lung.  The veteran reported an intermittent cough 
since 1947, which he attributed to his smoking of a pack-and-
a-half of cigarettes a day since that time.  The final 
diagnosis of the veteran's lesion was noted to be 
histoplasmosis.  A thoracotomy and removal of the lesion was 
recommended but the veteran reportedly indicated that he 
preferred to follow-up with serial x-rays.

In a March 1956 rating decision, the RO granted service 
connection for histoplasmosis of the left lung and assigned a 
disability evaluation of 30 percent.  In August 1961, the 
veteran's disability rating was decreased to zero percent 
disabling because the medical evidence at the time showed 
marked improvement in his disability.

In July 1987, the veteran filed a claim of entitlement to an 
increased rating for his lung condition.  He contended that 
he had developed spots and holes on his lungs, as well as 
emphysema in his right lung, due to his service-connected 
disability.  In July 1987, the RO denied an increased rating 
for histoplasmosis and denied service connection for COPD 
secondary to his service-connected histoplasmosis.

In June 1996, the veteran filed a claim of entitlement to an 
increased evaluation for his service-connected lung disorder.  
He indicated that he has been receiving ongoing treatment for 
this condition for over ten years.

VA outpatient records dated between October 1995 and February 
1999 show ongoing treatment for depression.  Several VA 
examiners noted a history of emphysema as well as complaints 
of dysphagia, tightness in his throat, and difficulty 
breathing.

In June 1997, the veteran was provided with a hearing at the 
RO.  The veteran's representative requested that a VA 
examination be provided to determine the present severity of 
his service-connected disability.  The veteran testified that 
he has been suffering from worsening symptoms due to his 
service-connected disability.  

In July 1997, the veteran was provided with a VA examination.  
The VA examiner reviewed the veteran's claims folder and 
medical history.  The veteran reported a history of smoking 
for over 40 years, which he reportedly quit in 1984.  X-rays 
revealed no evidence of a lesion in the left chest field.  
Residual scarring was noted in the right lung with changes 
bilaterally due to emphysema.  The VA examiner diagnosed the 
veteran with inactive, asymptomatic histoplasmosis.  The 
examiner concluded that the veteran's present pulmonary 
disability is unrelated to his histoplasmosis infection.

VA clinical records dated between July 1997 and January 1999 
show complaints of and treatment for wheezing, dry cough, and 
difficulty breathing.

In January 1999, this case was remanded by the Board for 
further development.  The Board instructed the RO to afford 
the veteran with another examination to be conducted by a 
specialist in pulmonary medicine in order to determine the 
existence, nature, and present severity of his 
histoplasmosis.

In March 1999, pursuant to the Board's remand instructions, 
another VA physical examination was conducted, which included 
pulmonary function studies and chest x-rays.  The VA examiner 
also conducted a thorough review of the veteran's claims 
folder and medical history.  X-rays revealed a small, 
calcified nodule in the left lower lobe.  Scarring and 
significant bullous disease were noted to be present in both 
lungs.  The VA examiner diagnosed the veteran with severe, 
COPD and bullous emphysema, and a history of histoplasmosis 
lung infection.  The VA examiner concluded that the veteran's 
histoplasmosis is currently inactive and that it is highly 
unlikely that the veteran's recent symptoms are due to his 
histoplasmosis.  The VA examiner noted that the veteran's 
history, chest x-rays, and pulmonary function tests indicated 
that his pulmonary symptoms are primarily due to severe 
pulmonary disease that is likely related to cigarette 
smoking.

In June 1999, the veteran submitted an additional statement 
to the Board.  He contended that before filing his claim for 
an increased rating two years ago, he had never heard of 
histoplasmosis before, but was rather under the impression 
that he was already service-connected for his overall lung 
problems.  It appears that the veteran believes that the 
symptoms he exhibited during service are the same as the 
symptoms he exhibits today, and that because he had only been 
smoking for a year before these symptoms first developed, he 
believes that either the diagnosis of histoplasmosis did not 
cover all of his symptoms at the time, or that his 
histoplasmosis was part of or developed into his present lung 
disorders, such as emphysema and COPD.

Analysis

As noted above, under current regulations, histoplasmosis is 
most appropriately rated under Diagnostic Code 6834.  
Therefore, the Board will initially address the veteran's 
claim under this criteria.

After reviewing the evidence of record, the Board finds that 
the preponderance of the evidence is against a compensable 
evaluation for the veteran's service-connected 
histoplasmosis.  The Board acknowledges that the veteran is 
currently suffering from a variety of pulmonary symptoms.  
However, the medical evidence of record, including the 
reports of two recent VA physical examinations, clearly shows 
that these symptoms are unrelated to the veteran's service-
connected histoplasmosis and are most likely due to the his 
history of cigarette smoking.  Based on what appears to be 
thorough physical examination and medical records review, 
both recent VA examiners [July 1997 and January 1999] 
specifically found that the veteran's histoplasmosis is 
presently inactive and asymptomatic, which is consistent with 
the assignment of for a non-compensable evaluation under 
38 C.F.R. § 4.97, Diagnostic Code 6834.

The record is negative for any competent medical evidence 
that the veteran experiences even minimal symptomatology due 
to his service-connected histoplasmosis as would be warranted 
for a 30 percent disability rating, the next highest rating 
available under Diagnostic Code 6834.

Although the veteran may believe that his present lung 
problems are due to his service-connected disability, there 
is no evidence that the veteran is qualified to render a 
medical diagnosis or opinion.  Therefore, while the veteran 
is competent to report his symptomatology, he is not 
competent to render an opinion as to medical causation or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Thus, the Board finds more probative the opinions of 
the two VA examiners who thoroughly reviewed the veteran's 
claims folder and medical history of record, and who both 
concluded that the veteran's present pulmonary symptoms are 
unrelated to his in-service histoplasmosis.

In accordance with Karnas, 1 Vet. App. at 313, the Board has 
also considered the both the old and new criteria of 
Diagnostic Code 6602.  However, a compensable evaluation is 
not warranted under the old criteria as there is no medical 
evidence that any of the veteran's pulmonary symptoms which 
have occurred over the last several years were related to his 
service-connected histoplasmosis.  Likewise, a compensable 
evaluation is not warranted under the new criteria because, 
regardless of the results of recent pulmonary function 
studies, the veteran's current pulmonary symptoms have been 
found to be unrelated to his service-connected 
histoplasmosis.

In summary, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
compensable evaluation, as the competent medical evidence of 
record shows that the veteran's service-connected 
histoplasmosis is presently inactive and asymptomatic.

Additional matter

The Board acknowledges that the veteran has expressed some 
confusion over what disability he was originally service-
connected for in 1956.  Apparently the veteran has contended 
that he never heard of histoplasmosis until he initially 
filed his claim for an increased rating in June 1996, and has 
been under the impression that his present lung disorders, 
such as emphysema and COPD, are the result of the spot on his 
left lung for which he was service-connected in 1956.

However, the Board notes that the February 1956 VA hospital 
report clearly shows that the spot found on the veteran's 
left lung during service was attributed to histoplasmosis.  
The VA physician at the time considered the veteran's history 
of smoking in making this determination.  Based on this 
hospital report, the RO subsequently granted service 
connection for histoplasmosis in March 1956, and the veteran 
was notified of this decision that same month.  The veteran 
accordingly should have been aware that his service-connected 
disability was in fact histoplasmosis and not COPD or some 
other pulmonary disease.

If the veteran is contending that he does not now have 
histoplasmosis, the Board observes that the 1956 rating is 
protected.  38 C.F.R. § 3.957 (1998).  To the extent that the 
veteran believes that he has other pulmonary disabilities, 
such as COPD, which are either secondary to the service-
connected histoplasmosis or are independently due to his 
military service, he may file claims of entitlement to 
service connection on that basis.  The record reflects that 
he has done so, and in July 1987 and September 1998, the RO 
has denied service connection for COPD, as well as several 
other lung disorders, secondary to the veteran's service-
connected histoplasmosis.  As indicated in the Introduction 
above, these RO decisions have not, to the Board's knowledge, 
been appealed by the veteran and therefore are not for 
consideration by the Board at this time.  The Board intimates 
no opinion as to the final outcome of any such appeal.


ORDER

Entitlement to a compensable evaluation for histoplasmosis is 
denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

